The plaintiff in error, Gordon Brown, was by information charged with the murder of one Lon Hardy, alleged to have been committed in Carter county on or about the 30th day of August, 1919, by shooting him with a pistol. Upon his trial the jury returned a verdict finding him guilty of manslaughter in the second degree, and assessing his punishment at confinement in the county jail for a period of 12 months and by a fine of $1,000. From the judgment in pursuance of the verdict, on the 18th day of November, 1920, the defendant appealed by filing in this court on May 16, 1921, a petition in error with case-made. Plaintiff in error, by his counsel of record, has filed a motion to dismiss his appeal. It is therefore considered, adjudged, and ordered that said motion be sustained, the appeal herein dismissed, and the cause remanded to the trial court, with direction to cause the judgment and sentence to be carried into execution. Mandate forthwith.